EXHIBIT 10(uu)

PURCHASE AND SALE AGREEMENT

BETWEEN

THE FUND IX, FUND X, FUND XI, and REIT JOINT VENTURE

AS SELLER

AND

SENTINEL PROPERTIES, LLC,

AS PURCHASER

1315 WEST CENTURY DRIVE

LOUISVILLE, COLORADO

November 7, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

ARTICLE 1. DEFINITIONS

   1  

ARTICLE 2. PURCHASE AND SALE

   6    

2.1.

  

Agreement to Sell and Purchase the Property

   6    

2.2.

  

Permitted Exceptions

   6    

2.3.

  

Earnest Money

   6    

2.4.

  

Purchase Price

   6    

2.5.

  

Independent Contract Consideration

   7    

2.6.

  

Closing

   7  

ARTICLE 3. Purchaser's Inspection and Review Rights

   7    

3.1.

  

Due Diligence Inspections

   7    

3.2.

  

Deliveries by Seller to Purchaser; Purchaser's Access to Property Records of
Seller

   8    

3.3.

  

Condition of the Property

   10    

3.4.

  

Title and Survey

   10    

3.5.

  

Financing

   11    

3.6.

  

Termination of Agreement

   12    

3.7.

  

Confidentiality

   12  

ARTICLE 4. Representations, Warranties AND OTHER AGREEMENTS

   13    

4.1.

  

Representations and Warranties of Seller

   13    

4.2.

  

Knowledge Defined

   16    

4.3.

  

Covenants and Agreements of Seller

   16    

4.4.

  

Representations and Warranties of Purchaser

   17  

ARTICLE 5. CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

   18    

5.1.

  

Seller's Closing Deliveries

   18    

5.2.

  

Purchaser's Closing Deliveries

   19    

5.3.

  

Closing Costs

   19    

5.4.

  

Prorations and Credits

   20  

ARTICLE 6. CONDITIONS TO CLOSING

   21    

6.1.

  

Conditions Precedent to Purchaser's Obligations

   21    

6.2.

  

Conditions Precedent to Seller's Obligations

   22  

ARTICLE 7. CASUALTY AND CONDEMNATION

   22    

7.1.

  

Casualty

   22    

7.2.

  

Condemnation

   23  

ARTICLE 8. DEFAULT AND REMEDIES

   24    

8.1.

  

Purchaser's Default

   24    

8.2.

  

Seller's Default

   24  

ARTICLE 9. ASSIGNMENT

   25    

9.1.

  

Assignment

   25  

ARTICLE 10. BROKERAGE COMMISSIONS

   25    

10.1.

  

Broker

   25  

ARTICLE 11. INDEMNIFICATION

   26    

11.1.

  

Indemnification by Seller

   26    

11.2.

  

Indemnification by Purchaser

   26    

11.3.

  

Limitations on Indemnification

   26    

11.4.

  

Survival

   26



--------------------------------------------------------------------------------

 

11.5.

  

Indemnification as Sole Remedy

   27

ARTICLE 12. MISCELLANEOUS

   27  

12.1.

  

Notices

   27  

12.2.

  

Possession

   28  

12.3.

  

Time Periods

   28  

12.4.

  

Publicity

   28  

12.5.

  

Discharge of Obligations

   28  

12.6.

  

Severability

   28  

12.7.

  

Construction

   29  

12.8.

  

Sale Notification Letters

   29  

12.9.

  

Access to Records Following Closing

   29  

12.10.

  

General Provisions

   29  

12.11.

  

Like-Kind Exchange

   29  

12.12.

  

Attorney's Fees

   30  

12.13.

  

Counterparts

   30  

12.14.

  

Effective Agreement

   30

 

ii



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A”   Description of Land Exhibit “B”   List of Personal Property
Exhibit “C”   List of Existing Commission Agreements Exhibit “D”   Form of
Escrow Agreement Exhibit “E”   Roof Specifications Exhibit “F”   Existing
Surveys Exhibit “G”   Intentionally Deleted Exhibit “H”   Title Exceptions
Exhibit “I”   Exception Schedule Exhibit “J”   List of Service Contracts Exhibit
“K”   Property Tax Appeals



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1   Form of Assignment and Assumption of Service Contracts Schedule 2  
Form of Bill of Sale to Personal Property Schedule 3   Form of General
Assignment of Seller’s Interest in Intangible Property Schedule 4   Form of
Seller’s Affidavit (for Purchaser’s Title Insurance Purposes) Schedule 5   Form
of Seller’s Certificate (as to Seller’s Representations and Warranties) Schedule
6   Form of Seller’s FIRPTA Affidavit Schedule 7   Form of Purchaser’s
Certificate (as to Purchaser’s Representations and Warranties)



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

1315 West Century Drive

Louisville, Colorado

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into as of
the 7th day of November 2006 between THE FUND IX, FUND X, FUND XI, and REIT
JOINT VENTURE, a Georgia joint venture (“Seller”), and SENTINEL PROPERTIES, LLC,
a Colorado limited liability company (together with its permitted successors and
assigns, “Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller desires to sell its fee simple estate in certain improved real
property commonly known as “1315 West Century Drive” located in Louisville,
Boulder County, Colorado, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

“Assignment and Assumption of Service Contracts” shall mean the form of
assignment and assumption of Service Contracts to be executed and delivered by
Purchaser and Seller as to the Service Contracts at the Closing in the form
attached hereto as SCHEDULE 1.

“Basket Limitation” shall mean an amount equal to Twenty Thousand and No/100
Dollars ($20,000.00 U.S.).

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered to Purchaser by Seller at the Closing in the form
attached hereto as SCHEDULE 2.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Georgia are authorized by law or
executive action to close.

“Cap Limitation” shall mean an amount equal to One Hundred Sixty-Six Thousand
Five Hundred and No/100 Dollars ($166,500.00 U.S.).



--------------------------------------------------------------------------------

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.

“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to this Agreement.

“Due Diligence Deliveries” shall have the meaning ascribed thereto in
Section 3.2 hereof.

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

“Earnest Money” shall mean the Initial Earnest Money, together with all interest
which accrues thereon as provided in Section 2.3 hereof and in the Escrow
Agreement.

“Effective Date” shall mean the date upon which Seller and Purchaser shall have
delivered a fully executed counterpart of this Agreement to the other, which
date shall be inserted in the space provided on the cover page and page 1
hereof. For the purposes of determining the Effective Date, a facsimile or other
electronic signature shall be deemed an original signature.

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act (codified in various sections of 26 U.S.C., 33 U.S.C., 42
U.S.C. and 42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Safe Drinking Water Act (21 U.S.C. § 349, 42 U.S.C. § 201 et seq. and § 300 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2061 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 1100 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Occupational Safety & Health
Act (29 U.S.C. § 655 et seq.), and any state and local environmental laws, all
amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.

“Escrow Agent” shall mean Chicago Title Insurance Company, at its office at
4170 Ashford Dunwoody Road, Suite 460, in Atlanta, Georgia 30319.

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into among Seller, Purchaser and Escrow Agent with
respect to the Earnest Money.

“Existing Survey” shall mean that certain survey with respect to the Land and
Improvements, if any, more particularly described on EXHIBIT “F” attached hereto
and made a part hereof.

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered to Purchaser at Closing in the form attached hereto as SCHEDULE 6.

 

2



--------------------------------------------------------------------------------

“General Assignment” shall mean an assignment by Seller of its interest in the
Intangible Property (being Seller’s interest in the Intangible Property being
conveyed as a part of the Property), to be executed by Seller at Closing,
substantially in the form attached hereto as SCHEDULE 3 and made a part hereto,
with such changes thereto as may be agreed upon by Seller and Purchaser to
convey the Intangible Property.

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

“Initial Earnest Money” shall mean the sum of Five Hundred Thousand and No/100
Dollars ($500,000.00 U.S.).

“Inspection Period” shall mean the period expiring at 5:00 P.M. Eastern Standard
Time on December 7, 2006.

“Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land, the Improvements and the Personal Property,
including, without limitation, the rights and interests, if any, in and to the
following (to the extent assignable): (i) all assignable plans and
specifications and other architectural and engineering plans for the Land and
Improvements; (ii) all assignable warranties and guaranties given or made in
respect of the Improvements or Personal Property; (iii) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements; and (iv) all of the right, title and interest of Seller in
and to all assignable Service Contracts that Purchaser agrees to assume (or is
deemed to have agreed to assume).

“Land” shall mean that certain tract or parcel of real property located in
Boulder County, Colorado, which is more particularly described on EXHIBIT “A”
attached hereto, together with all rights, privileges and easements appurtenant
to said real property, and all right, title and interest, if any, of Seller in
and to any land lying in the bed of any street, road, alley or right-of-way,
open or closed, adjacent to or abutting the Land.

“Limited Warranty Deed” shall have the meaning ascribed thereto in
Section 5.1(a).

“Losses” shall have the meaning ascribed thereto in Section 11.1 hereof.

“Monetary Objection” or “Monetary Objections” shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic’s, materialman’s or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property),
(c) the lien of ad valorem real or personal property taxes, assessments

 

3



--------------------------------------------------------------------------------

and governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.

“Other Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(l) hereof.

“Permitted Exceptions” shall mean (a) liens for taxes, assessments and
governmental charges not yet due and payable or due and payable but not yet
delinquent with respect to the Land and Improvements, (b) such state of facts as
would be disclosed by a current survey of the Land, (c) the matters set forth on
EXHIBIT “H” attached hereto and made part hereof, and (d) such other easements,
restrictions and encumbrances with respect to the Land and Improvements
(including but not limited to matters not on EXHIBIT “H” but disclosed in the
Title Commitment issued with respect to the Land) that do not constitute
Monetary Objections, and that are approved (or are deemed approved) by Purchaser
in accordance with the provisions of Section 3.4 hereof.

“Personal Property” shall mean all furniture (including common area and interior
landscaping items), carpeting, draperies, appliances, personal property
(excluding any computer software which is either licensed to a Wells Affiliate
or which such Wells Affiliate deems proprietary), machinery, apparatus and
equipment owned by Seller and currently used exclusively in the operation,
repair and maintenance of the Real Property situated thereon, including, without
limitation, those specific items of personal property (if any) more particularly
described on Exhibit “B” attached hereto and made a part hereof, and all
non-confidential books, records and files (excluding any appraisals, budgets,
strategic plans, internal analyses, information regarding the marketing of the
Property for sale, submissions relating to obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or similar information in the possession or control of any Wells
Affiliate or any Wells Affiliate property manager which such Wells Affiliate
reasonably deems proprietary) relating to the Land and Improvements. The
Personal Property does not include any property owned by tenants, contractors or
licensees, and shall be conveyed to Purchaser subject to depletions,
replacements and additions in the ordinary course of Seller’s business.

“Property” shall mean the Land, the Improvements, the Personal Property, and the
Intangible Property.

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

“Purchaser-Related Entities” shall have the meaning ascribed thereto in
Section 11.1 hereof.

“Purchaser Waived Breach” shall have the meaning ascribed thereto in
Section 11.3 hereof.

“Purchaser’s Broker” shall mean The Colorado Group, Inc., a Colorado
corporation.

“Purchaser’s Certificate” shall mean the form of certificate to be executed and
delivered by Purchaser to Seller at the Closing with respect to the truth and
accuracy of Purchaser’s warranties and representations contained in this
Agreement (modified and updated as the circumstances require), in the form
attached hereto as SCHEDULE 7.

 

4



--------------------------------------------------------------------------------

“Purchaser’s Counsel” shall mean Winzenburg, Leff, Purvis & Payne, LLP, 1660
Lincoln Street, Suite 1550, Denver, Colorado 80264, Attention: Mark Payne

“Real Estate Transfer Taxes” shall mean the transfer tax, excise tax,
documentary stamp tax or similar tax (however denominated) which may be imposed
by the state, county and/or municipality in which the Property is located and be
payable in connection with the conveyance of the Property by Seller to Purchaser
hereunder.

“Seller-Related Entities” shall have the meaning ascribed thereto in
Section 11.2 hereof.

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
Seller at Closing to the Title Company with respect to the Property, in the form
attached hereto as SCHEDULE 4 with such changes, if any, as reasonably required
by the Title Company to permit the Title Company to delete from the title
insurance policy to be issued under Section 6.1 hereof the standard printed
exceptions with respect to (i) rights or claims of parties in possession not
shown by the public records, and (ii) any lien, or right to a lien, for
services, labor, or material imposed by law and not shown by the public records.

“Seller’s Broker” shall mean CB Richard Ellis, Inc., a Delaware corporation.

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as SCHEDULE 5.

“Seller’s Counsel” shall mean Troutman Sanders LLP, Bank of America Plaza, Suite
5200, 600 Peachtree Street, N.E., Atlanta, Georgia 30308-2216, Attention: John
W. Griffin.

“Service Contracts” shall mean with respect to Seller and the Property all those
certain contracts and agreements more particularly described as Service
Contracts on EXHIBIT “J” attached hereto and made a part hereof.

“Subsequent Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Survey” shall have the meaning ascribed thereto in Section 3.4 hereof.

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

“Title Company” shall mean Chicago Title Insurance Company.

“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.

“Title Notice” shall have the meaning ascribed thereto in Section 3.4 hereof.

“Wells Affiliate” and “Wells Affiliates” shall mean each and every one of
Seller, Wells Real Estate Fund IX, L.P., a Georgia limited partnership, Wells
Real Estate Fund X, L.P., a Georgia limited partnership, Wells Real Estate Fund
XI, L.P., a Georgia limited partnership, Wells Operating Partnership, L.P., a
Delaware limited partnership, Wells Capital, Inc., a Georgia corporation, and
Wells Management, Inc., a Georgia corporation.

 

5



--------------------------------------------------------------------------------

ARTICLE 2.

PURCHASE AND SALE

2.1. Agreement to Sell and Purchase the Property. Subject to and in accordance
with the terms and provisions of this Agreement, Seller agrees to sell and
Purchaser agrees to purchase, the Property.

2.2. Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions.

2.3. Earnest Money.

(a) Within three (3) Business Days following the execution and delivery of this
Agreement by Seller and Purchaser, Purchaser shall deliver the Initial Earnest
Money to Escrow Agent by federal wire transfer, which Initial Earnest Money
shall be held and released by Escrow Agent in accordance with the terms of the
Escrow Agreement. The parties hereto mutually acknowledge and agree that time is
of the essence in respect of Purchaser’s timely deposit of the Initial Earnest
Money with Escrow Agent. If Purchaser fails to timely deposit the Initial
Earnest Money with Escrow Agent, then, at the option of Seller, exercisable by
written notice to Purchaser and Escrow Agent, this Agreement shall terminate,
and no party hereto shall have any further rights or obligations hereunder,
except those provisions of this Agreement which by their express terms survive
the termination of this Agreement.

(b) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Earnest Money shall be earned for the account of Purchaser,
and shall be a part of the Earnest Money; and the Earnest Money hereunder shall
be comprised of the Initial Earnest Money (to the extent actually deposited by
Purchaser with Escrow Agent as provided herein) and all such interest and other
income.

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property shall be
the sum of EIGHT MILLION THREE HUNDRED TWENTY FIVE THOUSAND AND NO/100 DOLLARS
($8,325,000.00 U.S.), if Closing occurs on or before December 31, 2006, and if
Closing occurs on or after January 1, 2007, shall be the sum of EIGHT MILLION
SIX HUNDRED TWENTY FIVE THOUSAND AND NO/100 DOLLARS ($8,625,000.00 U.S.).
Notwithstanding the foregoing, if Seller fails to perform any of its obligations
under this Agreement for any reason other than Purchaser’s default or the
permitted termination of this Agreement by Seller or Purchaser as expressly
provided herein, and such failure of Seller to perform delays the Closing beyond
December 31, 2006, then the dates of December 31, 2006, and January 1, 2007, set
forth above in this Section 2.4 shall be extended by one day for each day that
such failure of Seller to perform delayed the Closing beyond December 31, 2006.
The Purchase Price shall be paid by Purchaser to Seller at the Closing as
follows:

(a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

(b) At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Seller,
and subject to

 

6



--------------------------------------------------------------------------------

prorations and other adjustments specified in this Agreement, shall be paid by
Purchaser in immediately available funds to the Title Company, for further
delivery to an account or accounts designated by Seller. If the Closing occurs,
but the amount due from Purchaser pursuant to this Agreement is not received by
Seller on or before the later of 3:00 p.m. Eastern Standard Time or in
sufficient time for reinvestment on the Closing Date, Purchaser shall reimburse
Seller for loss of interest due to the inability to reinvest Seller’s funds on
the Closing Date, calculated at the rate of eight percent (8%) per annum
(calculated on a per diem basis, using a 365-day year). The provisions of the
preceding sentence of this Section 2.4(b) shall survive the Closing.

2.5. Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Earnest Money, concurrently with Purchaser’s
execution and delivery of this Agreement to Seller, Purchaser has paid to Seller
the amount of One Hundred and No/100 Dollars ($100.00), the receipt of which is
acknowledged by Seller. Seller and Purchaser hereby mutually acknowledge and
agree that said sum represents adequate bargained for consideration for Seller’s
execution and delivery of this Agreement and Purchaser’s right to inspect the
Property pursuant to Article 3. Said sum is in addition to and independent of
any other consideration or payment provided for in this Agreement and is
nonrefundable in all events.

2.6. Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) shall be held on or before December 29, 2006,
except that Buyer may extend the date for Closing to a date no later than
January 31, 2007 by notifying Seller in writing before December 29, 2006 of such
extension, and by paying the increased Purchase Price provided for in
Section 2.4 above. The Closing shall take place at an office in the metropolitan
Atlanta, Georgia, area, and at such specific place, time and date (the “Closing
Date”) as shall be designated by Purchaser in a written notice to Seller not
less than three (3) Business Days prior to Closing. If Purchaser fails to give
such notice of the Closing Date, the Closing shall be at the offices of the
Title Company, 4170 Ashford Dunwoody Road, Suite 460, Atlanta, Georgia 30399, at
10:00 a.m. on December 29, 2006. It is contemplated that the transaction shall
be closed with the concurrent delivery of the documents of title and the payment
of the Purchase Price. Notwithstanding the foregoing, there shall be no
requirement that Seller and Purchaser physically meet for the Closing, and all
documents and funds to be delivered at the Closing shall be delivered to the
Title Company unless the parties hereto mutually agree otherwise. Seller and
Purchaser agree to use reasonable efforts to complete all requirements for the
Closing prior to the Closing Date.

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

3.1. Due Diligence Inspections.

(a) From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Seller
shall permit Purchaser and its authorized representatives to inspect the
Property, to perform due diligence and environmental investigations, to examine
the records of Seller with respect to the Property, and make copies thereof, at
such times during normal business hours as Purchaser or its representatives may
request. All such inspections shall be nondestructive in nature, and
specifically shall not include any physically intrusive testing without the
prior written consent of Seller. Purchaser shall repair any damage caused by or
resulting from any such testing, and shall restore the Property to the

 

7



--------------------------------------------------------------------------------

condition as the Property was in before any such testing. All inspection fees,
appraisal fees, engineering fees and all other costs and expenses of any kind
incurred by Purchaser relating to the inspection of the Property shall be solely
Purchaser’s expense. Seller reserves the right to have a representative present
at the time of making any such inspection. Purchaser shall notify Seller not
less than two (2) Business Days in advance of making any such inspection. If
Purchaser desires to perform any invasive or physically intrusive testing of the
Property, including, without being limited to, any investigation that will
involve the removal of flooring, making excavations or test borings, disturbance
of any plants, trees or shrubs, or any other invasive test or activity
(collectively, “Invasive Testing”), then Purchaser shall provide to Seller a
written request for approval therefor, which Invasive Testing request shall
include the nature and scope of the proposed Invasive Testing and the identity
of the company or persons by whom it would be performed. Seller shall approve or
disapprove, in Seller’s reasonable discretion, any such Invasive Testing request
in writing within two (2) Business Days following Seller’s receipt thereof, if
received on a Business Day. Seller’s failure to either approve or disapprove the
Invasive Testing request within such time period shall be deemed Seller’s
approval.

(b) If the Closing is not consummated hereunder, Purchaser shall promptly
deliver to Seller copies of all reports, surveys and other information furnished
to Purchaser by third parties in connection with such inspections; provided,
however, that delivery of such copies and information shall be without warranty
or representation whatsoever, express or implied, including, without limitation,
any warranty or representation as to ownership, accuracy, adequacy or
completeness thereof or otherwise. This Section 3.1(b) shall survive the
termination of this Agreement.

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors. Said indemnification
shall not extend to pre-existing conditions merely discovered by Purchaser. Said
indemnification agreement shall survive the Closing, or earlier termination of
this Agreement. Prior to any entry onto the Property, Purchaser shall obtain and
shall thereafter maintain and shall ensure that Purchaser’s consultants and
contractors maintain commercial general liability insurance in an amount not
less than $2,000,000, combined single limit, and in form and substance adequate
to insure against all liability of Purchaser and its consultants and
contractors, respectively, and each of their respective agents, employees and
contractors, arising out of inspections and testing of the Property or any part
thereof made on Purchaser’s behalf. Purchaser agrees to provide to Seller a
certificate of insurance with regard to each applicable liability insurance
policy prior to any entry upon the Property by Purchaser or its consultants or
contractors, as the case may be, pursuant to this Section 3.1.

3.2. Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records
of Seller.

(a) Within three (3) Business Days after the Effective Date, Seller shall
deliver or make available to Purchaser to the extent the same are in the
possession of Seller (and Purchaser further acknowledges that no additional
items are required to be delivered by Seller to Purchaser except as may be
expressly set forth in other provisions of this Agreement):

 

  (i) Copies of current property tax bills with respect to the Property.

 

  (ii) Copies of operating budgets and building operating expenses for 2004 and
2005 with respect to the Property.

 

8



--------------------------------------------------------------------------------

  (iii) Copies of the Service Contracts.

 

  (iv) A copy of the Existing Survey.

 

  (v) A copy of Seller’s existing title policy.

 

  (vi) Copies of certificates of occupancy in the possession of Seller with
respect to the Property.

(b) From the Effective Date until the Closing Date, or earlier termination of
this Agreement, Seller shall allow Purchaser and Purchaser’s representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller’s existing non-confidential books, records and files relating to the
Property, at the office of Seller at 6200 The Corners Parkway, Norcross, Georgia
30092, for the purpose of inspecting and (at Purchaser’s expense) copying the
same, including, without limitation, to the extent Seller has the same in its
possession; available surveys, construction plans and specifications, copies of
any permits, licenses or other similar documents, available records of any
operating costs and expenses and similar materials relating to the construction,
operation, maintenance, repair, management and leasing of the Property, subject,
however, to the limitations of any confidentiality or nondisclosure agreement to
which Seller may be bound, and provided that Seller shall not be required to
deliver or make available to Purchaser any appraisals, third party property
condition reports obtained by Seller in connection with the Property (including
without limitation reports, correspondence and related materials relating to the
environmental condition or status of the Property), strategic plans for the
Property, internal analyses, information regarding the marketing for sale of the
Property, submissions relating to Seller’s obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller which
Seller reasonably deems confidential or proprietary. Alternatively, at
Purchaser’s request and at Purchaser’s cost and expense, and subject to the
provisions hereof, Seller will make copies of non-confidential and
non-proprietary due diligence materials relating to the Property as may be
reasonably requested by Purchaser in writing and as may be in Seller’s
possession, and will deliver the same to Purchaser. Purchaser acknowledges and
agrees, however, that Seller makes no representation or warranty of any nature
whatsoever, express or implied, with respect to the ownership, enforceability,
accuracy, adequacy or completeness or otherwise of any of such records,
evaluations, data, investigations, reports or other materials. If the Closing
contemplated hereunder fails to take place for any reason, Purchaser shall
promptly return (or certify as having destroyed) all copies of materials copied
from the books, records and files of Seller or furnished by Seller or Seller’s
representatives relating to the Property. It is understood and agreed that
Seller shall not have any obligation to obtain, commission or prepare any such
books, records, files, reports or studies not now in the possession or control
of Seller.

 

9



--------------------------------------------------------------------------------

3.3. Condition of the Property.

(a) Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser’s behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an “AS IS” condition and “WITH ALL FAULTS,” known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property. Effective as of the Closing and except as expressly set forth in this
Agreement, Purchaser hereby waives and releases Seller and its partners and
their respective officers, directors, shareholders, partners, agents,
affiliates, employees and successors and assigns from and against any and all
claims, obligations and liabilities arising out of or in connection with the
Property.

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller and its partners and their respective
officers, directors, shareholders, partners, agents, affiliates and employees
from any present or future claims and liabilities of any nature arising from or
relating to the presence or alleged presence of Hazardous Substances in, on, at,
from, under or about the Property or any adjacent property, including, without
limitation, any claims under or on account of any Environmental Law, regardless
of whether such Hazardous Substances are located in, on, at, from, under or
about the Property or any adjacent property prior to or after the date hereof
(collectively, “Environmental Liabilities”); provided, however, that the
foregoing release as it applies to Seller and its partners and their respective
officers, directors, shareholders, partners, agents, affiliates and employees,
shall not release Seller from any Environmental Liabilities of Seller relating
to any Hazardous Substances which may be placed, located or released on the
Property by Seller after the date of Closing. The terms and provisions of this
Section 3.3 shall survive the Closing.

3.4. Title and Survey. Within three (3) business days after the execution of
this Agreement, Purchaser shall order from the Title Company a preliminary
owner’s title commitment with respect to the Property issued in favor of
Purchaser (the “Title Commitment”). Purchaser shall request that the Title
Company make copies of the Title Commitment, and copies of all underlying
recorded exceptions referenced in the Title Commitment (the “Title Documents”),
available to Seller on the Title Company’s website. In addition, within three
(3) business days after the execution of this Agreement, Purchaser shall
arrange, at Purchaser’s expense, for the preparation of one or more updates of
the Existing Survey (such update, the “Survey”), which Survey shall be certified
to Purchaser, Seller and the Title Company, and Purchaser shall deliver a copy
of the Survey to Seller. Purchaser shall have until November 29, 2006 to give
written notice (the “Title Notice”) to Seller of such objections as Purchaser
may have to any exceptions to title disclosed in the Title Commitment or in the
Survey or otherwise in Purchaser’s examination of title. From time to time at
any time after the Title Notice and prior to the Closing Date, Purchaser may
give written notice (a “Subsequent Title Notice”) to Seller of exceptions to
title first appearing of record with respect to the Property after the effective
date of the most recent previous Title Commitment or updated Title Commitment or
matters of survey which matters of record or matters of survey would not have
been disclosed by an accurate updated examination of title or an update to the
Existing Survey prior to date of the initial Title Commitment or the initial
Survey. Seller shall have the right, but not the obligation (except as to

 

10



--------------------------------------------------------------------------------

Monetary Objections affecting the Property), to attempt to remove, satisfy or
otherwise cure any exceptions to title to which the Purchaser so objects. Within
three (3) Business Days after receipt of Purchaser’s Title Notice, Seller shall
give written notice to Purchaser informing the Purchaser of Seller’s election
with respect to the objections in the Title Notice. Within three (3) Business
Days after Seller’s receipt of any Subsequent Title Notice, Seller shall give
written notice to Purchaser informing the Purchaser of Seller’s election with
respect to the objections in such Subsequent Title Notice. If Seller fails to
give written notice of election within such three (3) Business Day period,
Seller shall be deemed to have elected not to attempt to cure the applicable
objections (other than Monetary Objections). If Seller elects to attempt to cure
any objections, Seller shall be entitled to one or more reasonable adjournments
of the Closing of up to but not beyond the tenth (10th) day following the
initial date set for the Closing to attempt such cure, but, except for Monetary
Objections affecting the Property, Seller shall not be obligated to expend any
sums, commence any suits or take any other action to effect such cure. Except as
to Monetary Objections affecting the Property, if Seller elects, or is deemed to
have elected, not to cure any exceptions to title to which Purchaser has
objected or if, after electing to attempt to cure, Seller determines that it is
unwilling or unable to remove, satisfy or otherwise cure any such exceptions,
Purchaser’s sole remedy hereunder in such event shall be either (i) to accept
title to the Property subject to such exceptions as if Purchaser had not
objected thereto and without reduction of the Purchase Price, or (ii) to
terminate this Agreement within three (3) Business Days after receipt of written
notice from Seller either of Seller’s election not to attempt to cure any
objection or of Seller’s determination, having previously elected to attempt to
cure, that Seller is unable or unwilling to do so (or three (3) Business Days
after Seller is deemed hereunder to have elected not to attempt to cure such
objections), whereupon Escrow Agent shall return the Earnest Money to Purchaser.
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
Seller shall be obligated to cure or satisfy all Monetary Objections affecting
the Property at or prior to Closing, and Seller may use the proceeds of the
Purchase Price at Closing for such purpose.

3.5. Financing. Within three (3) Business Days after full execution of this
Agreement, Purchaser shall apply for (and provide Seller copies of such
application) a commitment for a loan (and shall therefore pursue such
application with reasonable diligence, including but not limited to executing
all papers and performing all other actions necessary to obtain said loan
commitment and to accept such commitment if it is obtainable by Purchaser) from
a lender of Purchaser’s choice, in the principal amount not to exceed Five
Million Nine Hundred Thousand Dollars ($5,900,000) together with seventy percent
(70%) of Purchaser’s budgeted costs and expenses for Property acquisition,
Property improvements and tenant finish, to be secured by a first lien on the
Land and Improvements, having an interest rate and term acceptable to Purchaser.
If Purchaser does not apply for such loan commitment on or before the date
three (3) Business Days after the Effective Date (or does not provide Seller
with copies of such application on or before the date three (3) Business Days
after the Effective Date), Seller may, upon written notification to Purchaser,
terminate this Agreement, and Escrow Agent shall pay one half of the Earnest
Money to Purchaser and shall pay one half of the Earnest Money to Seller,
whereupon, except for those provisions of this Agreement which by their express
terms survive the termination of this Agreement, no party hereto shall have any
other or further rights or obligations under this Agreement. If Purchaser
applies for such loan commitment on or before the date three (3) Business Days
after the Effective Date and thereafter pursues such application with reasonable
diligence, executing all papers and performing all other actions necessary to
obtain said loan commitment, then Purchaser shall have the right to terminate
this Agreement at any time on or before December 18, 2006, by written
notification to Seller,

 

11



--------------------------------------------------------------------------------

provided, however, that Purchaser shall have no right to terminate this
Agreement under this Section 3.5 in the event Purchaser obtains such loan
commitment. If Purchaser, on or before the expiration of the Inspection Period,
so terminates this Agreement pursuant to this Section 3.5, Escrow Agent shall
pay the Earnest Money to Purchaser, whereupon, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement, no party hereto shall have any other or further rights or obligations
under this Agreement. If Purchaser, subsequent to the expiration of the
Inspection Period (and on or before December 18, 2006), so terminates this
Agreement pursuant to this Section 3.5, Escrow Agent shall pay one half of the
Earnest Money to Purchaser and shall pay one half of the Earnest Money to
Seller, whereupon, except for those provisions of this Agreement which by their
express terms survive the termination of this Agreement, no party hereto shall
have any other or further rights or obligations under this Agreement. If
Purchaser fails to so terminate this Agreement on or before December 18, 2006,
and prior to obtaining such loan commitment, Purchaser shall have no further
right to terminate this Agreement pursuant to this Section 3.5. The parties
acknowledge that this Agreement shall not be void or voidable for lack of
mutuality.

3.6. Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall pay the Earnest Money to Purchaser, whereupon, except for
those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to so terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.6.
The parties acknowledge that this Agreement shall not be void or voidable for
lack of mutuality.

3.7. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any representatives of Seller or
obtained by Purchaser as a result of its inspection and investigation of the
Property, examination of the books, records and files of Seller in respect of
the Property, or otherwise (collectively, the “Due Diligence Material”) shall be
used solely for the purpose of determining whether the Property is suitable for
Purchaser’s acquisition and ownership thereof and for no other purpose
whatsoever. Prior to Closing, the terms and conditions which are contained in
this Agreement and all Due Diligence Material which is not published as public
knowledge or which is not generally available in the public domain shall be kept
in strict confidence by Purchaser and shall not be disclosed to any individual
or entity other than to those authorized representatives of Purchaser and
Purchaser’s prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders, who need to know the information for the
purpose of assisting Purchaser in evaluating the Property for Purchaser’s
potential acquisition thereof; provided, however, that Purchaser shall have the
right to disclose any such information if required by applicable law or as may
be necessary in connection with any court action or proceeding with respect to
this Agreement. Purchaser shall and hereby agrees to indemnify and hold Seller
harmless from and against any and all loss, liability, cost, damage or expense
that Seller may suffer or incur

 

12



--------------------------------------------------------------------------------

(including, without limitation, reasonable attorneys’ fees actually incurred) as
a result of the unpermitted disclosure of any of the Due Diligence Material to
any individual or entity other than an appropriate representative of Purchaser
and Purchaser’s prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders and/or the use of any Due Diligence Material
for any purpose other than as herein contemplated and permitted. The foregoing
indemnity shall not extend to disclosure of any Due Diligence Material (i) as
may be required by applicable law to be disclosed, or (ii) that is or becomes
public knowledge other than by virtue of a breach of Purchaser’s covenant under
this Section 3.7. If Purchaser or Seller elects to terminate this Agreement
pursuant to any provision hereof permitting such termination, or if the Closing
contemplated hereunder fails to occur for any reason, Purchaser will promptly
return to Seller all Due Diligence Material in the possession of Purchaser and
any of its representatives, and destroy all copies, notes or abstracts or
extracts thereof, as well as all copies of any analyses, compilations, studies
or other documents prepared by Purchaser or for its use (whether in written or
electronic form) containing or reflecting any Due Diligence Material. In the
event of a breach or threatened breach by Purchaser or any of its
representatives of this Section 3.7, Seller shall be entitled, in addition to
other available remedies, to an injunction restraining Purchaser or its
representatives from disclosing, in whole or in part, any of the Due Diligence
Material and any of the terms and conditions of this Agreement. Nothing
contained herein shall be construed as prohibiting or limiting Seller from
pursuing any other available remedy, in law or in equity, for such breach or
threatened breach. The provisions of this Section shall survive any termination
of this Agreement.

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

(a) Organization, Authorization and Consents.

 

  (i) Generally. Seller has the right, power and authority to enter into this
Agreement and to sell the Property in accordance with the terms and provisions
of this Agreement, to engage in the transaction contemplated in this Agreement
and to perform and observe all of the terms and provisions hereof.

 

  (ii) Seller. Seller is a duly organized and validly existing joint venture
under the laws of the State of Georgia, whose joint venture partners are Wells
Real Estate Fund IX, L.P., Wells Real Estate Fund X, L.P., Wells Real Estate
Fund XI, L.P., and Wells Operating Partnership, L.P.

 

  (iii) Wells Real Estate Fund IX, L.P. Wells Real Estate Fund IX, L.P. is a
duly organized and validly existing limited partnership under the laws of the
State of Georgia, whose general partners are Leo F. Wells, III and Wells
Partners, L.P., a Georgia limited partnership.

 

  (iv) Wells Real Estate Fund X, L.P. Wells Real Estate Fund X, L.P. is a duly
organized and validly existing limited partnership under the laws of the State
of Georgia, whose general partners are Leo F. Wells, III and Wells Partners,
L.P., a Georgia limited partnership.

 

13



--------------------------------------------------------------------------------

  (v) Wells Real Estate Fund XI, L.P. Wells Real Estate Fund XI, L.P. is a duly
organized and validly existing limited partnership under the laws of the State
of Georgia, whose general partners are Leo F. Wells, III and Wells Partners,
L.P., a Georgia limited partnership.

 

  (vi) Wells Operating Partnership, L.P. Wells Operating Partnership, L.P., is a
duly organized and validly existing limited partnership under the laws of the
State of Delaware, whose sole general partner is Wells Real Estate Investment
Trust, Inc., a Maryland corporation.

 

  (vii) Wells Partners, L.P. Wells Partners, L.P. is a duly formed and validly
existing limited partnership under the laws of the State of Georgia, whose
general partner is Wells Capital, Inc.

 

  (viii) Wells Capital, Inc. Wells Capital, Inc. is a duly organized and validly
existing corporation under the laws of the State of Georgia.

 

  (ix) Wells Real Estate Investment Trust, Inc. Wells Real Estate Investment
Trust, Inc. is a duly organized and validly existing corporation under the laws
of the State of Maryland.

(b) Action of Seller, Etc. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and upon the
execution and delivery of any document to be delivered by Seller on or prior to
the Closing, this Agreement and such document shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.

(d) Litigation. To Seller’s knowledge, and except as disclosed on EXHIBIT “I”
attached hereto, Seller has not received written notice of any pending or
threatened suit, action or proceeding, which (i) if determined adversely to
Seller, materially and adversely affects the use or value of the Property, or
(ii) questions the validity of this Agreement or any action taken or to be taken
pursuant hereto, or (iii) involves condemnation or eminent domain proceedings
involving the Property, or any portion thereof.

(e) Existing Leases. Seller has not entered into any contract or agreement with
respect to the occupancy of the Property or any portion or portions thereof
which will be binding on Purchaser or the Property after the Closing.

 

14



--------------------------------------------------------------------------------

(f) Leasing Commissions. To Seller’s knowledge, there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions.

(g) Management Agreement. There is no agreement currently in effect and entered
into by Seller relating to the management of the Property by any third party
management company.

(h) Taxes and Assessments. Except as may be set forth on EXHIBIT “K” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property, which are still pending.

(i) Compliance with Laws. To Seller’s knowledge, and except as set forth on
EXHIBIT “I”, Seller has received no written notice alleging any violations of
law (including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Property where such violations remain
outstanding.

(j) Other Agreements. To Seller’s knowledge, except for the Permitted Exceptions
affecting the Property, there are no leases, management agreements, brokerage
agreements, leasing agreements or other agreements or instruments in force or
effect that grant to any person or any entity (other than to Seller) any right,
title, interest or benefit in and to all or any part of the Property or any
rights relating to the use, operation, management, maintenance or repair of all
or any part of the Property which will survive the Closing or be binding upon
Purchaser other than those which Purchaser has agreed in writing to assume prior
to the expiration of the Inspection Period (or is deemed to have agreed to
assume) or which are terminable upon thirty (30) days notice without payment of
premium or penalty.

(k) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(l) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

(m) Environmental. Seller has received no written notice from any governmental
authority that such authority has determined that there are any violations of an
Environmental Law affecting the Property. Seller has received no written notice
from any governmental authority that the Property has been previously used as a
landfill or as a dump for garbage or refuse. In the event, prior to Closing,
Seller receives written notice from any governmental authority that such
authority has determined there are any violations of an Environmental Law
affecting the Property, Seller shall immediately notify Purchaser thereof.

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made as of the date hereof and remade by Seller
as of the Closing Date in all material respects, with the same force and effect
as if made on, and as of, such date, subject to Seller’s right to update such
representations and warranties by written notice to Purchaser and in the
certificate of Seller to be delivered pursuant to Section 5.1(f) hereof.

 

15



--------------------------------------------------------------------------------

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenant(s) under any
lease(s), title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which the Property is located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Property and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
behalf of Seller. Purchaser will inspect the Property and become fully familiar
with the physical condition thereof and, subject to the terms and conditions of
this Agreement, shall purchase the Property in its “as is” condition, “with all
faults,” on the Closing Date. The provisions of this paragraph shall survive the
Closing until the expiration of any applicable statute of limitations.

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge of
Damian Miller, Associate, Asset Management, who has been actively involved in
the management of Seller’s business in respect of the Property. The term
“knowledge of Seller” or “to Seller’s knowledge” shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, beneficial owner, officer, director, agent,
manager, representative or employee of Seller, or any of their respective
affiliates, or to impose on any of the individuals named above any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of any of the
individuals named above arising out of any representations or warranties made
herein or otherwise.

4.3. Covenants and Agreements of Seller.

(a) Leasing Arrangements. During the pendency of this Agreement on or before the
expiration of the Inspection Period, Seller will not enter into any lease
affecting the Property. During the pendency of this Agreement subsequent to the
expiration of the Inspection Period, Seller shall not enter into any lease
affecting the Property, without Purchaser’s prior written consent in each
instance, which consent may be withheld in Purchaser’s sole discretion.

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser’s prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on thirty (30) days (or less) notice.

 

16



--------------------------------------------------------------------------------

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller’s past practices.

(d) Insurance. During the pendency of this Agreement, Seller shall, at Seller’s
expense, continue to maintain, or cause to be maintained, the insurance policies
covering the Improvements which are currently in force and effect.

(e) Roof. Prior to Closing, Seller, at Seller’s sole cost and expense, shall
cause the existing roof on the Improvements to be replaced in accordance with
the specifications set forth on EXHIBIT “E” attached hereto and made a part
hereof, and Seller will cooperate with Purchaser in obtaining the roofing
contractor’s written acknowledgment and agreement that the warranty for the roof
replacement is assignable to, and enforceable by, Purchaser.

4.4. Representations and Warranties of Purchaser.

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
Colorado. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(b) hereof. The provisions of this paragraph shall survive the
Closing for a period of one hundred eighty (180) days following the Closing,
subject to Article 11 hereof.

 

17



--------------------------------------------------------------------------------

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

5.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents with respect to the Property, all of which shall be duly executed,
acknowledged and notarized where required:

(a) Limited Warranty Deed. A special warranty deed in the form customarily used
in the State of Colorado pursuant to which a grantor warrants title only as to
parties claiming by, through or under the grantor but not otherwise, from Seller
with respect to the Land and Improvements owned by Seller (the “Limited Warranty
Deed”), subject only to the Permitted Exceptions, and executed and acknowledged
by Seller. The legal description of the Land set forth in the Limited Warranty
Deed shall be based upon and conform to the applicable legal description
attached hereto as EXHIBIT “A”. If and to the extent that any of the Permitted
Exceptions requires the recitation or incorporation in any deed of any
provisions of such Permitted Exception, the Limited Warranty Deed may conform to
such requirements;

(b) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts, executed and acknowledged by
Seller;

(c) Bill of Sale. The Bill of Sale, executed by Seller;

(d) General Assignment. The General Assignment, executed and acknowledged by
Seller;

(e) Seller’s Affidavit. The Seller’s Affidavit, executed by an authorized
officer of Seller;

(f) Seller’s Certificate. The Seller’s Certificate, executed by Seller;

(g) FIRPTA Certificate. The FIRPTA Affidavit, executed by Seller;

(h) Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;

(i) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

(j) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;

(k) Certificates of Occupancy. To the extent the same are in the possession of
Seller, original or photocopies of certificates of occupancy for all space
within the Improvements;

(l) Notices of Sale to Service Contractors. Seller will join with Purchaser in
executing notices, in form and content reasonably satisfactory to Seller and
Purchaser (the

 

18



--------------------------------------------------------------------------------

“Other Notices of Sale”), which Purchaser shall send to each service provider
under the Service Contracts assumed by Purchaser at Closing informing such
service provider of the sale of the Property and of the assignment to and
assumption by Purchaser of Seller’s obligations under the Service Contracts
arising after the Closing Date and directing that all future statements or
invoices for services under such Service Contracts for periods after the Closing
be directed to Seller or Purchaser as set forth in said notices;

(m) Keys and Records. All of the keys to any door or lock on the Property and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, third party reports obtained by Seller in
connection with the Property, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller which
Seller reasonably deems proprietary) relating to the Property in the possession
of Seller; and

(n) Other Documents. Such other documents as shall be reasonably requested by
the Title Company or Purchaser’s Counsel to effectuate the purposes and intent
of this Agreement.

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:

(a) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts, executed and acknowledged by
Purchaser;

(b) Purchaser’s Certificate. The Purchaser’s Certificate, executed by Purchaser;

(c) Notices of Sale to Service Contractors. The Other Notices of Sale to service
providers, as contemplated in Section 5.1(l) hereof;

(d) Settlement Statement A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

(e) Evidence of Authority. Such documentation as Seller may reasonably require
to establish that this Agreement, the transactions contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered on behalf of Purchaser; and

(f) Other Documents. Such other documents as shall be reasonably requested by
the Title Company or Seller’s Counsel to effectuate the purposes and intent of
this Agreement.

5.3. Closing Costs. Seller shall pay the attorneys’ fees of Seller, the
brokerage commission due Seller’s Broker pursuant to Section 10.1 of this
Agreement with respect to the sale of the Property, and all other costs and
expenses incurred by Seller in closing and consummating the purchase and sale of
the Property pursuant hereto. Seller and Purchaser shall each pay one-half of
any escrow closing fees charged by the Title Company. Purchaser shall pay the
brokerage commission due Purchaser’s Broker pursuant to Section 10.1 of this
Agreement with respect to the sale of the Property, the Real Estate Transfer
Taxes (if any) imposed upon the conveyance of the Property, the cost of
recording the Limited Warranty Deed, the costs of all

 

19



--------------------------------------------------------------------------------

title examination fees and expenses and title insurance premiums payable with
respect to the owner’s title insurance policy issued by the Title Company to
Purchaser, the cost of all endorsements to Purchaser’s owner’s title insurance
policy, the costs of issuing and title insurance premiums for any mortgagee
title insurance policy obtained by Purchaser, the cost of the Survey, all other
recording fees on all instruments to be recorded in connection with these
transactions, the attorneys’ fees of Purchaser, and all other costs and expenses
incurred by Purchaser in the performance of Purchaser’s due diligence inspection
of the Property (including without limitation appraisal costs, environmental
audit and assessment costs, and engineering review costs) and in closing and
consummating the purchase and sale of the Property pursuant hereto.

5.4. Prorations and Credits. The following items in this Section 5.4 shall be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month or year:

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Purchaser and Seller with respect to the Property as of the Closing. If the
Closing occurs prior to the receipt by Seller of the tax bill for the Property
for the calendar year or other applicable tax period in which the Closing
occurs, Taxes with respect to the Property shall be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.

(b) Reproration of Taxes. Within thirty (30) days of receipt of final bills for
Taxes, the party receiving said final tax bills shall furnish copies of the same
to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year. The parties shall make the appropriate adjusting
payment between them within thirty (30) days after presentment to Seller of
Purchaser’s calculation and appropriate back-up information. The provisions of
this Section 5.4(b) shall survive the Closing for a period of eighteen (18)
months after the Closing Date.

(c) Rents, Income and Other Expenses. Rents and any other amounts paid to Seller
by the tenant(s) under any new lease(s) entered into in accordance with the
terms of this Agreement shall be prorated as of the Closing Date and be adjusted
against the Purchase Price on the basis of a schedule which shall be prepared by
Seller and delivered to Purchaser for Purchaser’s review and approval prior to
Closing. Seller and Purchaser shall prorate all rents, additional rent, common
area maintenance charges, operating expense contributions, tenant reimbursements
and escalations, and all other payments under any such new lease(s) received as
of the Closing Date so that at Closing Seller will receive monthly basic rent
payments through the day prior to the Closing Date and so that Seller will
receive reimbursement for all expenses paid by Seller through the day prior to
the Closing Date for which Seller is entitled to reimbursement under any such
new lease(s) (including, without limitation, Taxes) (such expenses shall be
reasonably estimated if not ascertainable as the Closing Date and then shall be
re-adjusted as provided in (f) below when actual amounts are determined), and so
that the excess, if any, is credited to Purchaser. Purchaser agrees to pay to
Seller, upon receipt, any rents or other payments by the tenant(s) under the any
new lease(s) with respect to the Property that apply to periods prior to Closing
but which are received by Purchaser after Closing; provided, however, that any
rents or other payments by such tenants received by Purchaser after Closing
shall be applied first to any current amounts then owed to Purchaser by such
tenants, with the balance, if any, paid over to Seller to the extent of
delinquencies existing on the date of Closing to which Seller is entitled. It is
understood and agreed that Purchaser shall not be legally responsible to Seller
for the collection of any rents or other charges payable with respect

 

20



--------------------------------------------------------------------------------

to any new lease(s) or any portion thereof which are delinquent or past due as
of the Closing Date; but Purchaser agrees that Purchaser shall send monthly
notices for a period of three (3) consecutive months in an effort to collect any
rents and charges not collected as of the Closing Date. Seller hereby retains
its right to pursue the tenants under any new lease(s) for sums due Seller for
periods attributable to Seller’s ownership of the Property. The provisions of
this Section 5.4(c) shall survive the Closing.

(d) Intentionally Deleted.

(e) Security Deposits. Purchaser shall receive at Closing a credit with respect
to the Purchase Price for all security deposits transferred and assigned to
Purchaser at Closing in connection with any new lease(s) affecting the Property,
together with a detailed inventory of such security deposits certified by Seller
at Closing.

(f) Operating Expenses; Year End Reconciliation. Personal property taxes,
installment payments of special assessment liens, vault charges, sewer charges,
utility charges, and normally prorated operating expenses actually paid or
payable by Seller as of the Closing Date with respect to the Property shall be
prorated as of the Closing Date and adjusted against the Purchase Price,
provided that within ninety (90) days after the Closing, Purchaser and Seller
will make a further adjustment for such expenses which may have accrued or been
incurred prior to the Closing Date, but which were not paid as of the Closing
Date. In addition, within ninety (90) days after the close of the fiscal year
used in calculating the pass-through to the tenants of operating expenses and/or
common area maintenance costs under any new lease(s) affecting the Property
(where such fiscal year includes the Closing Date), Seller and Purchaser shall
re-prorate on a fair and equitable basis all rents and income prorated pursuant
to this Section 5.4 as well as all expenses prorated pursuant to this
Section 5.4. All prorations of rent and other income shall be made based on the
cumulative amounts collected from the tenants under any new lease(s) in such
fiscal year and applied first to actual expense amounts paid by Seller prior to
the Closing Date and then to Purchaser for actual expense amounts paid by
Purchaser from and after the Closing Date. The provisions of this Section 5.4(f)
shall survive the Closing.

ARTICLE 6.

CONDITIONS TO CLOSING

6.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:

(a) Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement; and

(b) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller’s knowledge and without modification (by update
or otherwise, as provided in Section 5.1(f) hereof).

 

21



--------------------------------------------------------------------------------

(c) The Title Company is prepared, upon payment of the policy premium, to issue
to Purchaser upon the Closing an owner’s title insurance policy in the amount of
the Purchase Price with respect to the Property showing Purchaser as the owner
of the Property and showing as exceptions to title only the Permitted
Exceptions, the matters created by Purchaser, and the standard printed
exceptions (but with the following standard printed exceptions deleted
(i) rights or claims of parties in possession not shown by the public records,
and (ii) any lien, or right to a lien, for services, labor, or material imposed
by law and not shown by the public records).

In the event any condition in this Section 6.1 has not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right, in its sole discretion, to terminate this Agreement by
written notice to Seller given prior to the Closing, whereupon (i) Escrow Agent
shall return the Earnest Money to Purchaser; and (ii) except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement.

6.2. Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Seller in Seller’s sole
discretion by written notice to Purchaser at or prior to the Closing Date:

(a) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

(c) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(b) hereof).

ARTICLE 7.

CASUALTY AND CONDEMNATION

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Seller. In the event of any immaterial damage or destruction to the Property
or any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Seller will assign to Purchaser at the Closing Seller’s rights to
receive any insurance proceeds (including any rent loss insurance applicable to
any period on and after the Closing Date) due Seller as a result of such damage
or destruction (less any amounts reasonably expended for restoration or
collection of proceeds), and Purchaser shall assume responsibility for such
repair and shall receive a credit at Closing for any deductible amount under
said insurance policies maintained by Seller. For purposes of this Agreement,
the term “immaterial damage or destruction” shall mean such instances of damage
or destruction of the subject Property: (i) which can be repaired or restored at
a cost of $300,000.00 or less; and (ii) which can be restored and repaired
within one hundred fifty (150) days from the date of such damage or destruction.

 

22



--------------------------------------------------------------------------------

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten
(10) days after Purchaser is notified by Seller of such damage or destruction
(and if necessary the Closing Date shall be extended to give Purchaser the full
10-day period to make such election): (i) terminate this Agreement, whereupon
Escrow Agent shall immediately return the Earnest Money to Purchaser, or
(ii) proceed to close under this Agreement, whereupon Seller will assign to
Purchaser at the Closing the rights of Seller to receive any insurance proceeds
(including any rent loss insurance applicable to the period on or after the
Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably expended for restoration), and Purchaser shall assume
responsibility for such repair and shall receive a credit at Closing for any
deductible amount under said insurance policies maintained by Seller. If
Purchaser fails to deliver to Seller notice of its election within the period
set forth above, Purchaser will conclusively be deemed to have elected to
proceed with the Closing as provided in clause (ii) of the preceding sentence.
If Purchaser elects clause (ii) above, Seller will cooperate with Purchaser
after the Closing to assist Purchaser in obtaining the insurance proceeds from
the applicable insurers. For purposes of this Agreement “material damage or
destruction” shall mean all instances of damage or destruction that are not
immaterial, as defined herein.

7.2. Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” shall mean such instances of Taking of the Property:
(i) which do not result in a taking of any portion of the building structure of
the Improvements on the Property; and (ii) which do not result in a decrease in
the number of parking spaces at the Property (taking into account the number of
additional parking spaces that can be provided within 120 days of such Taking).

In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within
thirty (30) days after receipt of such notice from Seller, elect to terminate
this Agreement, or Purchaser may choose to proceed to close. If Purchaser
chooses to terminate this Agreement in accordance with this Section 7.2, then
the Earnest Money shall be returned immediately to Purchaser by Escrow Agent and
the rights, duties, obligations, and liabilities of the parties hereunder shall
immediately terminate and be of no further force and effect, except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement. For purposes of this Agreement “material Taking “
shall mean all instances of a Taking that are not immaterial, as defined herein.

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or

 

23



--------------------------------------------------------------------------------

condemnation, or sale in lieu thereof, shall be effected with no further
adjustment and without reduction of the Purchase Price, and at the Closing,
Seller shall assign, transfer, and set over to Purchaser all of the right,
title, and interest of Seller in and to any awards applicable to the Property
that have been or that may thereafter be made for such Taking. At such time as
all or a part of the Property is subjected to a bona fide threat of condemnation
and Purchaser shall not have elected to terminate this Agreement as provided in
this Section 7.2, and provided that the Inspection Period has expired,
(i) Purchaser shall thereafter be permitted to participate in the proceedings as
if Purchaser were a party to the action, and (ii) Seller shall not settle or
agree to any award or payment pursuant to condemnation, eminent domain, or sale
in lieu thereof without obtaining Purchaser’s prior written consent thereto in
each case.

ARTICLE 8.

DEFAULT AND REMEDIES

8.1. Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than the default of Seller, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of the probable loss of Seller in
the event of default by Purchaser. The retention by Seller of said Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Seller in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenant that Seller shall
not) sue the Purchaser: (a) for specific performance of this Agreement, or
(b) to recover actual damages in excess of the Earnest Money. The foregoing
liquidated damages provision shall not apply to or limit Purchaser’s liability
for Purchaser’s obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this
Agreement or for Purchaser’s obligation to pay to Seller all attorneys’ fees and
costs of Seller to enforce the provisions of this Section 8.1. Purchaser hereby
waives and releases any right to (and hereby covenants that it shall not) sue
Seller or seek or claim a refund of said Earnest Money (or any part thereof) on
the grounds it is unreasonable in amount and exceeds the actual damages of
Seller or that its retention by Seller constitutes a penalty and not agreed upon
and reasonable liquidated damages.

8.2. Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of the obligation of Seller to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Purchaser expressly waives its rights to
seek damages in the event of the default of Seller hereunder. Purchaser shall be
deemed to have elected to terminate this Agreement and to receive a return of
the Earnest Money from Escrow Agent if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction, on or before
sixty (60) days following the date upon which the Closing was to have occurred.

 

24



--------------------------------------------------------------------------------

ARTICLE 9.

ASSIGNMENT

9.1. Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other, except in accordance with Section 12.11.
Notwithstanding the foregoing to the contrary, this Agreement and all of
Purchaser’s rights hereunder may be transferred and assigned to any entity
controlled by Purchaser. An assignment or transfer of this Agreement and
Purchaser’s rights hereunder to any entity which is not controlled by Purchaser
shall be subject to Seller’s prior written consent, which consent may be granted
or withheld in Seller’s sole discretion. Any assignee or transferee under any
such assignment or transfer by Purchaser as to which the written consent of
Seller has been given or as to which the consent of Seller is not required
hereunder shall expressly assume all of Purchaser’s duties, liabilities and
obligations under this Agreement (whether arising or accruing prior to or after
the assignment or transfer) by written instrument delivered to Seller as a
condition to the effectiveness of such assignment or transfer. No assignment or
transfer shall relieve the original Purchaser of any duties or obligations
hereunder, and the written assignment and assumption agreement shall expressly
so provide. For purposes of this Section 9.1, the term “control” shall mean the
ownership of at least fifty percent (50%) of the applicable entity. Subject to
the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns. This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other persons.

ARTICLE 10.

BROKERAGE COMMISSIONS

10.1. Broker. Upon the Closing, and only in the event of the Closing and the
funding of the Purchase Price by Purchaser, (a) Seller shall pay a brokerage
commission to Seller’s Broker pursuant to a separate agreement between Seller
and Seller’s Broker; and (b) Purchaser shall pay a brokerage commission to
Purchaser’s Broker pursuant to a separate agreement between Purchaser and
Purchaser’s Broker. Seller’s Broker is representing Seller in this transaction,
and Purchaser’s Broker is representing Purchaser in this transaction. Seller
shall and does hereby indemnify and hold Purchaser harmless from and against any
and all liability, loss, cost, damage, and expense, including reasonable
attorneys’ fees actually incurred and costs of litigation, Purchaser shall ever
suffer or incur because of any claim by any agent, salesman, or broker, whether
or not meritorious, for any fee, commission or other compensation with regard to
this Agreement or the sale and purchase of the Property contemplated hereby, and
arising out of any acts or agreements of Seller, including any claim asserted by
Seller’s Broker. Likewise, Purchaser shall and does hereby indemnify and hold
Seller free and harmless from and against any and all liability, loss, cost,
damage, and expense, including reasonable attorneys’ fees actually incurred and
costs of litigation, Seller shall ever suffer or incur because of any claim by
any agent, salesman, or broker, whether or not meritorious, for any fee,
commission or other compensation with respect to this Agreement or the sale and
purchase of the Property contemplated hereby and arising out of the acts or
agreements of Purchaser, including any claim by Purchaser’s Broker. This
Section 10.1 shall survive the Closing until the expiration of any applicable
statute of limitations and shall survive any earlier termination of this
Agreement.

 

25



--------------------------------------------------------------------------------

ARTICLE 11.

INDEMNIFICATION

11.1. Indemnification by Seller. Following the Closing and subject to Sections
11.3 and 11.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, officers, directors,
employees, representatives and agents of each of the foregoing (collectively,
“Purchaser-Related Entities”) harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys’ fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of Seller
contained in this Agreement or in any Closing Document, and (b) any breach of
any covenant of Seller contained in this Agreement which survives the Closing or
in any Closing Document.

11.2. Indemnification by Purchaser. Following the Closing and subject to
Sections 11.3 and 11.4, Purchaser (and Purchaser’s permitted assignees to whom
any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Seller, its affiliates, members and partners, and the
partners, shareholders, officers, directors, employees, representatives and
agents of each of the foregoing (collectively, “Seller-Related Entities”)
harmless from any and all Losses arising out of, or in any way relating to,
(a) any breach of any representation or warranty by Purchaser contained in this
Agreement or in any Closing Document, and (b) any breach of any covenant of
Purchaser contained in this Agreement which survives the Closing or in any
Closing Documents.

11.3. Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 11.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 11.1 above exceeds the Basket Limitation and in such event, Seller shall
be responsible for only the amount in excess of the Basket Limitation, (b) in no
event shall the liability of Seller with respect to the indemnification provided
for in Section 11.1 above exceed in the aggregate the Cap Limitation, (c) if
prior to the Closing, Purchaser obtains knowledge in writing of any inaccuracy
or breach of any representation, warranty or covenant of Seller contained in
this Agreement (a “Purchaser Waived Breach”) and nonetheless proceeds with and
consummates the Closing, then Purchaser and any Purchaser-Related Entities shall
be deemed to have waived and forever renounced any right to assert a claim for
indemnification under this Article 11 for, or any other claim or cause of action
under this Agreement, at law or in equity on account of any such Purchaser
Waived Breach, and (d) notwithstanding anything herein to the contrary, the
Basket Limitation and the Cap Limitation shall not apply with respect to Losses
suffered or incurred as a result of breaches of any covenant or agreement of
Seller set forth in Section 5.3, Section 5.4 or Section 10.1 of this Agreement.

11.4. Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive for 180 days following the
Closing, unless a longer or shorter survival period is expressly provided for in
this Agreement, or unless on or before the date that is the 180th day following
the Closing, Purchaser or Seller, as the case may be, delivers written notice to
the other party of such alleged breach specifying with reasonable detail the
nature of such alleged breach and files an action with respect thereto within
one hundred twenty (120) days after the giving of such notice.

 

26



--------------------------------------------------------------------------------

11.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 10.1,
and this Article 11.

ARTICLE 12.

MISCELLANEOUS

12.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile or other electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses or facsimile numbers set out below
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

PURCHASER:

   Sentinel Properties, LLC       8583 Strawberry Lane       Niwot, Colorado
80503       Attention: Kevin Mulshine       Facsimile: (        )
        -               Email: kmulshine@prager.com    with a copy to:   
Winzenburg, Leff, Purvis & Payne, LLP       1660 Lincoln Street       Suite 1550
      Denver, Colorado 80264       Attention: Mark Payne       Facsimile: (303)
863-1872       Email: mpayne@wlpplaw.com    SELLER:    c/o Wells Real Estate
Funds       6200 The Corners Parkway       Norcross, Georgia 30092      
Attention: Mr. F. Parker Hudson       Facsimile: (770) 243-4684       Email:
parker.hudson@wellsref.com    with a copy to:    Troutman Sanders LLP      
Suite 5200       600 Peachtree Street, N.E.       Atlanta, Georgia 30308-2216   
   Attn: John W. Griffin       Facsimile: (404) 962-6577       Email:
john.griffin@troutmansanders.com   

 

27



--------------------------------------------------------------------------------

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 6:00 p.m. local Atlanta, Georgia, time on a
Business Day and otherwise shall be deemed effectively given or received on the
first Business Day after the day of transmission of such notice and confirmation
of such transmission. Refusal to accept delivery shall be deemed delivered. Any
notice may be given by a party’s attorney.

12.2. Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions applicable to the Property and the rights of the tenants
under any new lease(s), shall be delivered by Seller to Purchaser on the Closing
Date.

12.3. Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

12.4. Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. No party shall record this Agreement or any
notice hereof. By execution of this Agreement, Seller is hereby giving its prior
written consent to permit Purchaser, prior to Closing, to engage in discussions
and negotiations with public officials as necessary to facilitate Purchaser’s
proposed improvements to the Property. The foregoing consent of Seller does not
extend to Purchaser submitting or processing any applications, or seeking any
approvals, which would be binding in any way on Seller or the Property. Without
the prior written consent of Seller with respect to the specific application or
approval, which consent Seller may grant or withhold in Seller’s sole
discretion, Purchaser shall not submit or process any application, or seek any
approval, which would be binding in any way on Seller or the Property.

12.5. Discharge of Obligations. The acceptance by Purchaser of the Limited
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.

12.6. Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

 

28



--------------------------------------------------------------------------------

12.7. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

12.8. Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Other Notices of Sale to each service provider, the obligations
under whose respective Service Contracts Purchaser has assumed at Closing.

12.9. Access to Records Following Closing. Purchaser agrees that for a period of
twenty-four (24) months following the Closing, Seller shall have the right
during regular business hours, on five (5) days’ written notice to Purchaser,
and at Seller’s sole cost, to examine and review at Purchaser’s office (or, at
Purchaser’s election, at the Property), the books and records of Seller relating
to the ownership and operation of the Property which were delivered by Seller to
Purchaser at the Closing. Likewise, Seller agrees that for a period of
twenty-four (24) months following the Closing, Purchaser shall have the right
during regular business hours, on five (5) days’ written notice to Seller, and
at Purchaser’s sole cost, to examine and review at Seller’s office, all books,
records and files, if any, retained by Seller relating to the ownership and
operation by Seller prior to the Closing of the Property. The provisions of this
Section shall survive the Closing for a period of twenty-four (24) months year
after the Closing Date.

12.10. General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed, interpreted and enforced under the laws of the
State of Colorado. Except as otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.

12.11. Like-Kind Exchange. Any of the parties hereto may desire, and each other
party is willing to cooperate (subject to the limitations set forth below), to
effectuate the sale of the Property by means of an exchange of “like-kind”
property which will qualify as such under Section 1031 of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder. Each party
expressly reserves the right to assign its rights, but not its obligations,
hereunder to a qualified intermediary as provided in I.R.C. Reg.
1.1031(k)-1(g)(4)

 

29



--------------------------------------------------------------------------------

on or before the date of Closing. Upon written notice from any party (a
“Requesting Party”) to the other, the party to whom such notice is given (the
“Other Party”) agrees to cooperate with such Requesting Party to effect one or
more like-kind exchanges with respect to the Property, provided that such
cooperation shall be subject to the following conditions: (a) such exchange
shall not delay the Closing and shall occur either simultaneously with the
Closing or the purchase money proceeds payable to Seller shall be paid, upon
Seller’s prior written direction to Purchaser, to a third party escrow agent or
intermediary such that Purchaser shall not be required to participate in any
subsequent closing, (b) the Other Party shall not be obligated to spend any sums
or incur any expenses in excess of the sums and expenses which would have been
spent or incurred by the Other Party if there had been no exchange, and
(c) Purchaser shall not be obligated to acquire or accept title to any property
other than the Property, and Seller shall not be obligated to acquire or accept
title to any property. The Other Party makes no representation or warranty that
the conveyance of the Property made pursuant to this Section 12.11 shall qualify
for a like-kind exchange. Once Purchaser has paid the purchase money proceeds as
directed by Seller (if Seller is the Requesting Party), or Seller has conveyed
the Property as directed by Purchaser (if Purchaser is the Requesting Party),
the Other Party shall have no further obligation hereunder with respect to such
“like-kind” exchange. Each Requesting Party hereby indemnifies and holds the
Other Party harmless from and against any costs, liabilities and expenses
incurred or suffered by the Other Party in connection with the “like-kind”
exchange or exchanges described herein with respect to the Property, which
indemnity shall survive the Closing until the expiration of any applicable
statute of limitations.

12.12. Attorney’s Fees. If Purchaser or Seller bring an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

12.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

12.14. Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

[Signatures commence on following page]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER: THE FUND IX, FUND X, FUND XI and REIT JOINT VENTURE By:  

Wells Real Estate Fund IX, L.P., a Georgia

limited partnership

  By:  

Wells Partners, L.P., a Georgia limited partnership,

general partner

    By:  

Wells Capital, Inc., a Georgia corporation,

general partner

      By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President   By:  

/s/ Douglas P. Williams, Attorney-in-Fact

Leo F. Wells, III, general partner

By:   Wells Real Estate Fund X, L.P., a Georgia limited partnership   By:  

Wells Partners, L.P., a Georgia limited partnership,

general partner

    By:  

Wells Capital, Inc., a Georgia corporation,

general partner

      By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President   By:  

/s/ Douglas P. Williams, Attorney-in-Fact

    Leo F. Wells, III, general partner By:  
Wells Real Estate Fund XI, L.P., a Georgia limited partnership   By:  

Wells Partners, L.P., a Georgia limited partnership,

general partner

    By:  

Wells Capital, Inc., a Georgia corporation,

general partner

      By:  

/s/ Douglas P. Williams

      Name:   Douglas P. Williams       Title:   Senior Vice President   By:  

/s/ Douglas P. Williams, Attorney-in-Fact

Leo F. Wells, III, general partner

    By:   Wells Operating Partnership, L.P., a Delaware limited partnership  
By:   Wells Real Estate Investment Trust, Inc., a Maryland corporation, general
partner     By:  

/s/ Douglas P. Williams

    Name:   Douglas P. Williams     Title:   Senior Vice President

[Signatures continued on following page]

 

31



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

PURCHASER:

SENTINEL PROPERTIES, LLC,

a Colorado limited liability company

By:  

/s/ Kevin Mulshine

Name:   Kevin Mulshine Title:   Manager

 

32



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

LOT 1, BLOCK 1, CENTENNIAL VALLEY BUSINESS PARK FILING NO. 2, ACCORDING TO PLAN
FILE P-20 NO. 15, COUNTY OF BOULDER, STATE OF COLORADO.